Per Curiam.
The recaí of the second pluries fieri facias, before action had on it, restored matters to the footing on which they stood before it was issued; and prevented it from being, as it might otherwise have been, an abandonment of the preceding levy. It was intended not to be an actual abandonment, but to seize on property not before seized — a most unheard of proceeding, and one whose consequences could have been averted but by relinquishing it at the threshold. By reason of the recal, too, it would be unnecessary to inquire whether the execution were void, by reason of having been issued before the sitting of the court on the test day; but the point presents no difficulty; for, granting for the moment, that the term begins with the actual sitting of the court, still it is proper to say that, although it is otherwise in respect to mesne process, the intervention of a term between the teste and return of judicial process, is not even an irregularity, because it gives the defendant no day in court. The lien of the execution, therefore, was not impaired.
Decree affirmed.